         Case 19-50075           Doc 8    Filed 03/29/19    EOD 03/29/19 22:32:37           Pg 1 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


    In re:                                                  Chapter 11
                             1
    USA GYMNASTICS,                                         Case No. 18-09108-RLM-11

                            Debtor.


    USA GYMNASTICS,

                             Plaintiff,

    v.

    GEDDERTS’ TWISTARS USA                                  Adversary Case No. 19-50075
    GYMNASTICS CLUB, INC., TWISTARS
    USA, INC., JOHN GEDDERT, KATHRYN
    GEDDERT, DONALD PETERS,
    SOUTHERN CALIFORNIA ACRO TEAM,
    INC., BMK PARTNERS LTD, BMK
    TRAINING FACILITIES, LTD., KAROLYI
    TRAINING CAMPS, LLC, BELA
    KAROLYI, MARTHA KAROLYI,
    KAROLYI’S ELITE, KAROLYI WORLD
    GYMNASTICS, INC., RICHARD
    CARLSON, and WORLD SPORT
    CHICAGO.

              Defendants.


                  DECLARATION OF CHRISTOPHER J. SCHNEIDER IN SUPPORT
                  OF PLAINTIFF’S MOTION FOR A PRELIMINARY INJUNCTION

             I, Christopher J. Schneider, hereby declare:

             1.     I am a member with the law firm of Miller Johnson. USA Gymnastics (“USAG”)

has retained me as its outside chief legal officer. I and other attorneys at my firm also serve in the


1
 The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.

                                                      1
     Case 19-50075       Doc 8    Filed 03/29/19      EOD 03/29/19 22:32:37       Pg 2 of 3



role of national coordinating counsel for USAG overseeing the defense of the Larry Nassar-related

lawsuits and other lawsuits filed against USAG.

       2.      I submit this declaration (the “Declaration”) in support of Plaintiff’s Motion for a

Preliminary Injunction (the “Motion”) filed contemporaneously herewith.

       3.      I have read the allegations of the Adversary Complaint and the Motion, and the

statements made therein are true and accurate to the best of my knowledge, information, and belief.

       4.      Exhibits A, B, C, D, and E attached to the Motion are true and accurate listings of

the lawsuits naming the defendants as co-defendants. Exhibits F, H, and I attached to the Motion

are true and accurate copies of letters sent and received related to the lawsuits in which the

defendants are named as co-defendants with USAG. Exhibit G attached to the Motion is a true and

accurate copy of a lawsuit filed by certain of the defendants against USAG in Walker County,

Texas. I make these statements to the best of my knowledge, information, and belief.




                                                  2
Case 19-50075   Doc 8   Filed 03/29/19   EOD 03/29/19 22:32:37   Pg 3 of 3




                                    3
